DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/18/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest wherein the calibration portion comprises: a saturation circuit coupled to receive the output signal and configured to generate a saturated signal corresponding to the output signal; and a mixer configured to down convert the saturated signal to form a down converted signal as called for in claim 1; saturating, by a saturation circuit in the calibration circuit, the received output signal to form a saturated signal corresponding to the output signal; down converting, by a mixer in the calibration circuit, the saturated signal to form a down converted signal; generating a phase estimate by way of an arccosine function of the calibration circuit, the arccosine function configured to generate the phase estimate based on a digital signal corresponding to the down converted signal; and determining a phase error based on the phase estimate as called for in claim 10; a saturation circuit coupled to receive the output signal and configured to generate a saturated signal corresponding to the output signal; a mixer configured to down convert the saturated signal to form a down converted signal; an analog to digital converter (ADC) configured to receive the down converted signal and generate a digital signal; and an arccosine circuit block configured to generate the phase estimation based on the digital signal as called for in claim 16.  Therefore, claims 1-6, 8-13 and 15-19 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/24/2022